Citation Nr: 0400968	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  03-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from July 1968 to July 1971, and from August 1972 to service 
retirement in January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 2002 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muslogee, Oklahoma.  In his Substantive Appeal (VA 
Form 9), the claimant requested a hearing before a Veterans 
Law Judge of the Board of Veterans' Appeals.  That hearing 
was held in June 2003 before the undersigned Veterans Law 
Judge of the Board of Veterans' Appeals.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 


REMAND

This case must be remanded to the RO for further development 
of the record, to include a request for additional service 
medical records, a report of physical examination by a 
private physician in July 1999, reports of physical 
examinations of the claimant by his employer; and a current 
VA medical examination and medical opinion in order to comply 
with the requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2000)].  

The Board's review of the record shows that the claimant was 
air-evacuated to Madigan Army Medical Center (MAMC) in late 
August 1989.  At his hearing held in June 2003 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals, the claimant testified that the examining cardiac 
specialist physician at MAMC to told him that he had a 
narrowing in one coronary artery, while the other coronary 
arteries seemed fine.  There are no service medical records 
pertaining to his examination and treatment at MAMC, and only 
a nurse's summary as to that admission.  The RO should 
request a further search for the veteran's service medical 
records pertaining to his examination and treatment at 
Madigan Army Medical Center.

The veteran further testified that in July 1999, he underwent 
a general medical examination by a Dr. Murray of Lawton, 
Oklahoma.  He further testified that he was in the Lawton 
Community health program, which paid for everything; and that 
he was given physical examinations by his employer while 
working for Goodyear Tire and Rubber Company.  The RO has 
made no effort to obtain those medical records, an oversight 
which must be rectified.  

The record further shows that the RO has not requested a VA 
cardiology examination by a qualified examiner who has first 
reviewed the claimant's entire claims folder, including his 
service medical records, and a medical opinion as to whether 
it is at least as likely as not that the claimant's had 
arteriosclerotic heart disease while on active duty or within 
the initial postservice year following service separation.  
That failure to comply with the requirements of the VCAA must 
also be rectified.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The case is Remanded for the following actions: 

1.  Ask the National Personnel Records 
Center to make a further search for any 
additional service medical records of the 
veteran pertaining to his air evacuation, 
examination or treatment at the Madigan 
Army Medical Center.   Request all such 
records direct from the Madigan Army 
Medical Center.  All such records should 
be associated with the claims folder.  

2.  Ask the veteran to identify specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers from whom he has received 
treatment for arteriosclerotic heart 
disease since service separation.  With 
any necessary authorization from the 
veteran, attempt to obtain all clinical 
records identified by the veteran that 
have not been previously secured.  With 
any necessary authorization from the 
veteran, the request all clinical records 
of the veteran's examination or treatment 
in July 1999 by a Dr. Murry (or Murray) 
of Lawton, Oklahoma, as well as all 
clinical records of the veteran's 
treatment at or through the Lawton 
Community health program.  Obtain copies 
of all clinical records pertaining to 
pre-employment or other examinations of 
the veteran conducted at his place of 
employment with Goodyear Tire and Rubber 
Company.  

3.  Upon completion of the above-requested 
development, request a current VA cardiology 
examination by a qualified examiner who has first 
reviewed the claimant's entire claims folder, 
including his service medical records, and a 
medical opinion as to whether it is at least as 
likely as not that the claimant had 
arteriosclerotic heart disease while on active duty 
or within the initial postservice year following 
service separation.  The reporting physician should 
affirmatively indicate that he reviewed the 
veteran's entire claims folder and service medical 
records prior to his examination.  A complete 
rationale must be provided for any medical opinion 
expressed.  

4.  Thereafter, readjudicate the issue of 
service connection for arteriosclerotic 
heart disease in light of the entire 
medical record.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand must be returned 
for further appropriate action as directed.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



